Name: 78/661/EEC: Council Decision of 25 July 1978 amending Fifth Decision 76/539/EEC on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-08-14

 Avis juridique important|31978D066178/661/EEC: Council Decision of 25 July 1978 amending Fifth Decision 76/539/EEC on the equivalence of seed produced in third countries Official Journal L 223 , 14/08/1978 P. 0001 - 0003++++ ( 1 ) OJ N 125 , 11 . 7 . 1966 , P . 2290/66 . ( 2 ) OJ N L 16 , 20 . 1 . 1978 , P . 23 . ( 3 ) OJ N 125 , 11 . 7 . 1966 , P . 2298/66 . ( 4 ) OJ N L 113 , 25 . 4 . 1978 , P . 1 . ( 5 ) OJ N 125 , 11 . 7 . 1966 , P . 2309/66 . ( 6 ) OJ N L 113 , 25 . 4 . 1978 , P . 13 . ( 7 ) OJ N L 169 , 10 . 7 . 1969 , P . 3 . ( 8 ) OJ N L 113 , 25 . 4 . 1978 , P . 20 . ( 9 ) OJ N L 162 , 23 . 6 . 1976 , P . 10 . ( 10 ) OJ N L 271 , 22 . 10 . 1977 , P . 12 . COUNCIL DECISION OF 25 JULY 1978 AMENDING FIFTH DECISION 76/539/EEC ON THE EQUIVALENCE OF SEED PRODUCED IN THIRD COUNTRIES ( 78/661/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 66/400/EEC OF 14 JUNE 1966 ON THE MARKETING OF BEET SEED ( 1 ) , AS LAST AMENDED BY DIRECTIVE 78/55/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( B ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 66/401/EEC OF 14 JUNE 1966 ON THE MARKETING OF FODDER PLANT SEED ( 3 ) , AS LAST AMENDED BY DIRECTIVE 78/386/EEC ( 4 ) , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( B ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 66/402/EEC OF 14 JUNE 1966 ON THE MARKETING OF CEREAL SEED ( 5 ) , AS LAST AMENDED BY DIRECTIVE 78/387/EEC ( 6 ) , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( B ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 69/208/EEC OF 30 JUNE 1969 ON THE MARKETING OF SEED OF OIL AND FIBRE PLANTS ( 7 ) , AS LAST AMENDED BY DIRECTIVE 78/388/EEC ( 8 ) , AND IN PARTICULAR ARTICLE 15 ( 1 ) ( B ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS IN DECISION 76/539/EEC ( 9 ) , AS AMENDED BY DECISION 77/659/EEC ( 10 ) , THE COUNCIL DECLARED THAT SEED OF CERTAIN SPECIES PRODUCED IN 20 THIRD COUNTRIES IS EQUIVALENT TO CORRESPONDING SEED PRODUCED IN THE COMMUNITY ; WHEREAS FOR CERTAIN SPECIES THIS DECLARATION OF EQUIVALENCE RELATES ALSO TO NEW ZEELAND ; WHEREAS IN THE MEANTIME IT HAS BEEN ESTABLISHED THAT THERE ARE RULES ON SEED CONTROL FOR A RANGE OF PLANT SPECIES ALSO IN CYPRUS AND THE GERMAN DEMOCRATIC REPUBLIC ; WHEREAS AN EXAMINATION OF THE RULES OF THE ABOVEMENTIONED COUNTRIES AND OF THE MANNER IN WHICH THEY ARE APPLIED HAS SHOWN THAT THE CONDITIONS GOVERNING CERTAIN SEED HARVESTED AND CONTROLLED IN THESE COUNTRIES AFFORD THE SAME ASSURANCES AS REGARDS THE SEED'S CHARACTERISTICS , IDENTITY , EXAMINATION , MARKING AND CONTROL , AS DO THE CONDITIONS APPLICABLE TO SEED HARVESTED AND CONTROLLED WITHIN THE COMMUNITY ; WHEREAS CYPRUS AND THE GERMAN DEMOCRATIC REPUBLIC SHOULD THEREFORE ALSO BE GRANTED EQUIVALENCE AND THE EXISTING EQUIVALENCE FOR NEW ZEALAND BE EXTENDED TO SUGAR BEET AND LINSEED ; WHEREAS , MOREOVER , THE SPECIAL CONDITIONS SET OUT IN THE ANNEX TO DECISION 76/539/EEC MUST BE ADAPTED TO THE PARTICULAR CIRCUMSTANCES OF THE ABOVEMENTIONED COUNTRIES ; WHEREAS THIS DECISION DOES NOT AFFECT THE PROTOCOL ON GERMAN INTERNAL TRADE AND CONNECTED PROBLEMS , HAS ADOPTED THIS DECISION : ARTICLE 1 WITH EFFECT FROM 1 JULY 1978 , THE ENTRIES SET OUT IN THE ANNEX TO DECISION 76/539/EEC SHALL BE AMENDED AS FOLLOWS : ( A ) REFERENCE N 7 SHALL BE SUPPLEMENTED BY THE TEXT SET OUT IN THE ANNEX HERETO ; ( B ) REFERENCE N S 21 AND 22 GIVEN IN THE ANNEX HERETO SHALL BE ADDED . ARTICLE 2 THE SPECIAL CONDITIONS IN THE ANNEX TO DECISION 76/539/EEC SHALL BE AMENDED AS FOLLOWS : 1 . THE FOLLOWING SHALL BE SUBSTITUED FOR POINT 4 : " 4 . IN THE CASE OF CERTIFIED SEED OR CERTIFIED SEED OF THE FIRST GENERATION , THE BASIC SEED , AND , IN THE CASE OF CERTIFIED SEED OF THE SECOND AND SUBSEQUENT GENERATIONS , THE CERTIFIED SEED OF THE PRECEDING GENERATION OR GENERATIONS : ( A ) SHALL HAVE BEEN OFFICIALLY CONTROLLED OR CERTIFIED IN A THIRD COUNTRY WHICH HAS BEEN GRANTED EQUIVALENCE IN THE SAME WAY FOR THE SAME SPECIES OR WITHIN THE COMMUNITY , OR ( B ) SHALL HAVE BEEN OFFICIALLY CERTIFIED WITHIN THE COMMUNITY . " 2 . THE FOLLOWING SHALL BE ADDED AFTER POINT 4 : " 4A . IN THE CASE OF BASIC SEED , THE SEED OF THE PRECEDING GENERATION SHALL HAVE BEEN OFFICIALLY CONTROLLED WITHIN THE COMMUNITY IN ACCORDANCE WITH THE PROVISIONS APPLICABLE FOR THE CERTIFICATION OF BASIC SEED . " 3 . THE FOLLOWING SHALL BE ADDED AFTER POINT 13 : " 14 . THE SEED SHALL HAVE BEEN PRODUCED ON A HOLDING DIRECTLY SUPERVISED BY THE STATE . " ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 25 JULY 1978 . FOR THE COUNCIL THE PRESIDENT H.J . ROHR ANNEX : SEE O.J . N L 223 OF 14 . 8 . 78